DISSENTING OPINION OF
GALBRAITH, J.
I do not approve of the practice recognized by i;he majority of the court in this cause-. A decree was entered against the *653respondents in tlie court below. They appealed from that decree to this court. When the appeal was perfected and the case placed on the calendar the respondents did not press their appeal on its merits but presented -a motion to remand the cause to the Circuit Judge not for a “new hearing” but “with instructions to allow the introduction of evidence upon the plaintiffs’ amended bill of complaint, the defendants’ answers and plaintiffs’ replication thereto- on file in this cause.”
It was urged in support of the- motion that the amendment of the pleadings presented a new issue-; that they offered evidence in support of this issue; that the offer was denied; that in refusing to admit the evidence offered the Circuit Judge committed error.
By the motion the court is asked to single out this one alleged error and segregate it from the- rest of the cause and without considering the appeal as a whole or hearing argument on the merits to do- what the eo-urt is only authorized to do- after a full and complete hearing -of the- cause appealed.
Presumably the object of the appeal was to invoke the power of this court as an appellate tribunal — a court of review. This power is prescribed in section 1434 C. L. and is as follows: “In case- of such appeal to the Supi’eme Court from a decision, judgment, order or decree of a Circuit Court in chambers the Supreme Court shall have power to review, reverse, affirm, modify or remand for new hearing, in chambers, such decision, judgment, -order or decree in whole or in part, and as to any or all of the parties.”
In equity appeals the whole record is before the court for review and ought to be considered together.
This court ought not to be asked to- exercise its power as a reviewing court except after a full and complete hearing of the entire case on its merits.
A practice that permits parties to present their appeal by sections, or in parts, certainly tends to prolong litigation and is reprehensible in many ways even if it can be said to be authorized by statute.
*654Tbe fact that argument was heard and the motion considered certainly did not bind the court to grant the motion; nor did that fact amount to an acquiescence by the court or its members in such practice.
In passing on this preliminary motion I do not feel called npon to express an opinion on the merits of the appeal. I am clearly of the opinion that the motion should have been denied and the respondents pressed to hearing on the merits of their appeal where all of the alleged errors of the trial court could have been presented for review together and the powers of this court exercised strictly in the manner prescribed by law.